Citation Nr: 0509154	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids with 
colon polyps and diarrhea due to an undiagnosed illness.

2.   Entitlement to service connection for pulmonary 
disability with shortness of breath due to an undiagnosed 
illness.

3.  Entitlement to service connection for right knee 
disability due to an undiagnosed illness.

4.  Entitlement to service connection for left knee 
disability due to an undiagnosed illness.

5.  Entitlement to service connection for depression, 
fatigue, and insomnia due to an undiagnosed illness.

6.  Entitlement to service connection for sacroiliac joint 
disability due to an undiagnosed illness.

7.  Entitlement to service connection for lumbar spine 
disability due to an undiagnosed illness.

8.  Entitlement to service connection for hip disability due 
to an undiagnosed illness.

9.  Entitlement to service connection for muscle twitching 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1991.  Service in Southwest Asia from December 1990 
to May 1991 is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran does not have hemorrhoids, colon polyps, or 
diarrhea due to an undiagnosed illness attributable to his 
military service.

2.   The veteran does not have a pulmonary disorder due to an 
undiagnosed illness attributable to his military service.

3.  The veteran does not have right or left knee disability 
due to an undiagnosed illness attributable to his military 
service.

4.  The veteran does not have depression, fatigue, or 
insomnia due to an undiagnosed illness attributable to his 
military service.

5.  The veteran does not have sacroiliac joint disability due 
to an undiagnosed illness attributable to his military 
service.

6.  The veteran does not have lumbar spine disability due to 
an undiagnosed illness attributable to his military service.

7.  The veteran does not have a hip disability due to an 
undiagnosed illness attributable to his military service.

8.  The veteran does not have muscle twitching due to an 
undiagnosed illness attributable to his military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have hemorrhoids, colon polyps, or 
diarrhea due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 
1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2004).

2.  The veteran does not have pulmonary disability due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3.  The veteran does not have right or left knee disability 
due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

4.  The veteran does not have depression, fatigue, or 
insomnia due to undiagnosed illness.  38 U.S.C.A. §§ 1117, 
1118, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

5.  The veteran does not have sacroiliac joint disability due 
to undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

6.  The veteran does not have lumbar spine disability due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

7.  The veteran does not have hip disability due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

8.  The veteran does not have muscle twitching due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran had service in Southwest Asia 
during the Persian Gulf War.  In June 2001 he submitted an 
informal claim for residuals of undiagnosed illnesses which 
he subsequently claimed are a result of his tour of duty in 
Southwest Asia.  As will be described below, current law and 
regulations allow for service connection for certain 
medically unexplained chronic multi-symptom illnesses.  The 
veteran contends that he should be service connected for the 
nine listed disabilities because, he avers, they are due to 
an undiagnosed illness resulting from his service in the 
Persian Gulf War.

The veteran's service medical records (SMRs) show occasional 
treatment for acute illnesses such as stomach viruses, 
diarrhea, upper respiratory infections, and the like.  There 
are no records of any injuries or chronic diseases or 
disabilities.  The record shows that the veteran opted to not 
have a discharge physical examination because of the long 
wait that might be entailed, and his desire to leave service 
and return home as quickly as possible.  The record also 
notes that his SMRs were reviewed by a medical officer who 
determined that a physical examination was not necessary.

At a November 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his health was good 
while in service.  He stated that two or three years after 
leaving service he began to notice changes in his health.  
First, he began losing his teeth.  (The Board notes that the 
veteran did not pursue an appeal for the loss of teeth after 
examiners attributed the loss of teeth to periodontitis 
caused by poor oral hygiene and long-term cigarette smoking.)  
In the ensuing years he also began having trouble breathing 
and experiencing fatigue and joint pains.  He testified that 
initially he didn't see doctors for any of these symptoms, 
but later sought medical help when he began to experience 
bleeding from the rectum, and after he read, in about 1996 or 
1997, about symptoms some veterans were experiencing after 
being in the Persian Gulf War.  He testified that he had had 
hemorrhoids and polyps removed, and that he had problems with 
diarrhea off and on.  He also testified that there came a 
time when he stopped going to see doctors because of his 
commitment to tending to his terminally ill wife.

Of record are medical records from several of the veteran's 
private medical and dental care providers.  Of record are 
treatment records from the veteran's primary care provider, 
J.V., D.O., for the period from September 1997 to June 2001.  
Dr. J.V.'s treatment notes record complaints of and treatment 
for bleeding from the rectum, breathing difficulties, pain in 
the left knee, hip and low back, and heartburn.  Also of 
record are the reports of laboratory tests conducted at 
Biomedical Laboratories of Hubbard, Ohio in May 2001, and at 
the VAMC Wade Park Division, in Cleveland, Ohio in August 
2002 and September 2002.  

Pulmonary function testing was conducted in May 2001 by A.C., 
M.D.  The report of that testing showed no evidence of 
obstructive airways disease.  An X-ray showed the lungs to be 
clear.  Breathing was coarse bilaterally, but respirations 
were not labored.  Nose and throat examination revealed 
normal mucosa, and there was no erythema or exudate.  Dr. 
A.C. noted that the veteran had recently begun taking 
medications to treat wheezing which he especially noticed on 
lying down at night, and that the medications apparently were 
working.  Dr. A.C. also noted that the veteran currently 
smoked one and one-half packs of cigarettes per day, and that 
he began smoking at age 13.  He also noted that the veteran 
expressed a desire to stop smoking and to have medication 
prescribed to help him quit.

Also of record is the report of a procedure combining a 
colonoscopy and hemorrhoidectomy performed by R.L., M.D., in 
February 2002.  

The veteran was afforded a series of examinations between 
August 2002 and November 2002 at the VA Medical Center (VAMC) 
Brecksville Division, in Cleveland, Ohio.  X-rays taken in 
August 2002 found marked degenerative arthritic changes of 
both hips, and, to a moderate degree, both sacroiliac joints.  
There were no fractures or dislocations.  October 2002 x-rays 
of the hips revealed similar results.  X-rays of the knees 
suggested early degenerative arthritic changes.  Chest x-rays 
showed no active pulmonary pathology and no cardiac 
enlargement.  MRI examination of the lumbar spine showed that 
degenerative changes were present in the form of minimal 
broad-based bulging of the intervertebral disc; there was no 
disc herniation identified.  

A general medical examination was conducted in August 2002.  
The examiner noted the veteran's history and deferred most 
specific findings to specialty examinations which had been 
scheduled.  The examiner found a slight inspiratory wheezing 
present with slight rhonchi in the bases.  He diagnosed 
chronic bronchitis and irritable bowel syndrome (IBS).

The report of an orthopedic examination given in August 2002 
recorded the veteran's history of no injury or trauma, but a 
gradual onset of back strain, sacroiliac strain, hip strain, 
and knee strain for no specific reason.  Examination showed a 
healthy man who could ambulate without aids or assistance.  
His gait and station were normal, he could toe and heel walk, 
and he could squat.  There was a little tenderness of the 
back, and no increased kyphosis or scoliosis.  The examiner's 
final diagnosis was history of strain to the back, hips, and 
knees, and noted that that day's orthopedic examination was 
normal.

The veteran was afforded a Gulf War Guidelines examination 
which was completed in October 2002.  The examiner reported 
the veteran's history, including post-service loss of teeth 
beginning in 1992, muscle twitching and joint pain, 
especially in the knees, which began in 1994, and constant 
diarrhea, fatigue and depression, bleeding from the rectum, 
and chest problems, all of which began in 1997.  He related 
that all but three teeth "just loosened and fell out."  The 
examiner also noted the veteran's previous total colonoscopy 
and hemorrhoidectomy, described above, and subsequent 
cessation of rectal bleeding and diarrhea.  Further, the 
examiner made reference to the veteran's previous pulmonary 
function testing which showed no evidence of obstructive 
airway disease.  The veteran reported that chest tightness 
and a feeling of not being able to get enough breath had 
begun over the preceding year (2001).

The examiner noted that the veteran reported that his low 
back pain had begun three to four years earlier (1998-1999), 
and that he had suffered from bilateral groin pains for about 
two years (since about 2000).  The examiner characterized the 
examination as unremarkable except with respect to the 
musculoskeletal and neurologic systems.  On neurologic 
examination, the veteran had mild difficulties with the 
mental status part of the examination.  Shortcomings on the 
executive memory were thought to indicate either a 
motivational or frontal lobe problem with focusing attention.  
The remainder of the neurological examination was described 
as normal.  

This examiner also reviewed the results of the August 2002 
orthopedic examination described above, and commented on the 
results of the laboratory work identified above.  The 
examiner reported some abnormal findings on some of the 
laboratory results, but they were not otherwise cited as 
germane to the issues at hand.

The examiner reviewed the findings of other examinations and 
other information of record, and summarized that all of the 
veteran's symptoms and laboratory tests were associated with 
a specific diagnosis, and that there were no unexplained 
symptoms or laboratory findings.  The veteran's lungs 
demonstrated a slight inspiratory wheezing with slight 
rhonchi in the bases.  The heart was normal.  The veteran 
stated that he had diarrhea in service, and that it comes and 
goes now.  Bowel sounds were present, and there was no 
organomegaly or occult blood present.  

This examiner diagnosed degenerative joint disease 
(osteoarthritis) affecting both knee joints, both hip joints, 
and both sacroiliac joints; degenerative disk disease 
affecting the disks at the fourth and fifth lumbar vertebrae 
and the fifth lumbar and first sacral vertebrae; 
bronchospastic disease in the presence of normal pulmonary 
function tests, secondary to smoking; presumptive post-
traumatic stress disorder (PTSD); and hypercholesterolemia.  

The veteran was also afforded a neuropsychiatric examination 
in November 2002.  In addition to the clinical interview, 
several tests were administered, and the veteran's file was 
reviewed.  The veteran reported multiple symptoms consistent 
with a diagnosis of major depressive disorder:  depressed 
mood, fatigue, feelings of worthlessness and excessive guilt, 
diminished ability to concentrate, sleep disturbance, 
appetite disturbance, concentration difficulties, and slowed 
movement.  Test results from the Minnesota Multiphasic 
Personality Inventory (MMPI) were most consistent with a 
diagnosis of somatoform disorder wherein the veteran was 
likely to experience somatic symptoms under duress.  Test 
results did not indicate significant levels of depression or 
mood disturbance.  The examiner noted that fatigue was one of 
the most pronounced symptoms on the Beck Depressive 
Inventory.  

The neuropsychiatric examiner's diagnoses were made utilizing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnoses were 
somatoform disorder and major depressive disorder.  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  The Axis III (general medical conditions) 
diagnoses listed the veteran's complaints of pulmonary 
problems, rectal bleeding, loss of teeth, muscle twitching, 
joint pain (especially in the knees), and diarrhea.  In Axis 
IV (psychosocial and environmental problems) the examiner 
noted minimal occupational and interpersonal difficulty.  The 
Axis V (global assessment of functioning (GAF) score) report 
was 71.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a).  Title 38 
U.S.C. § 1117 was amended to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  As yet, VA has identified 
only three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id. 

The veteran is not currently diagnosed with any of the three 
named illnesses currently meeting the definition of medically 
unexplained chronic multi-symptom illnesses:  chronic fatigue 
syndrome, fibromyalgia, or IBS.  Although an August 2002 
examiner identified IBS as a diagnosis, when additional more 
specific evaluation was conducted in October 2002, it was 
noted that symptoms had remitted after a colonoscopy and 
hemorrhoidectomy.  IBS was not found.  Further, while the 
veteran complains of multiple symptoms, none which have been 
documented are unexplained, and thus they do not meet the 
criteria to qualify for any other unnamed and medically 
unexplained chronic multi-symptom illness as defined in 38 
C.F.R. § 3.317(a)(2)(ii).  See 38 C.F.R. § 
3.317(a)(2)(i)(B)(4).

A.   Hemorrhoids, colon polyps with diarrhea

The veteran's rectal bleeding has been medically attributed 
to his hemorrhoids and colon polyps.  The record shows that 
the veteran's hemorrhoids and colon polyps were surgically 
removed, followed by cessation of rectal bleeding.  The Board 
notes that, while the examiner at the August 2002 general 
medical examination diagnosed IBS, the September 2002 Gulf 
War Guidelines examiner did not.  The latter attributed the 
veteran's rectal bleeding and diarrhea to the veteran's 
hemorrhoids or polyps, which were removed in February 2002.  
He noted subsequent cessation of rectal bleeding and 
diarrhea.  Thus, the veteran does not have a current 
diagnosis of IBS.  

The Board notes that there is no medical evidence that the 
veteran suffers from chronic diarrhea.  To the contrary, the 
veteran testified at his hearing that his diarrhea is "off 
and on."  When evaluated in October 2002, the examiner 
specifically indicated that the veteran experienced no 
unexplained symptoms.  Absent any evidence of a chronic 
undiagnosed illness, the Board finds that the veteran's 
diarrhea is not a qualifying disease or illness.  See id. 
(defining chronic disabilities).  In short, the hemorrhoids, 
colon polyps, and diarrhea have been attributed to known 
clinical diagnosis, which was treated in February 2002.

B.  Pulmonary disability

Dr. A.C.'s pulmonary function test results in May 2002 were 
described as "fairly normal."  Dr. A.C. noted that the 
veteran had bronchospastic disease that was controlled with 
medication, and that, because his breathing tests were 
normal, there was no justification for any change in 
medication.  The record does not show that Dr. A.C. 
specifically attributed the veteran's bronchospastic disease 
to his long-term cigarette smoking, though he did note that 
the veteran expressed the desire to stop smoking.  August 
2002 X-ray examination found no active pulmonary pathology.  
The September 2002 Gulf War Guidelines examiner's diagnosis 
specifically attributed the veteran's bronchospastic disease 
as secondary to smoking.  Thus, the veteran's bronchospastic 
disease has medically been attributed to his nearly lifelong 
smoking, and not to an undiagnosed illness.  In this regard, 
the Board notes the veteran's history of smoking since he was 
13 years old.  Given that it has been shown to be due to 
medically defined disability, it is not due to undiagnosed 
illness.  Consequently, service connection on account of 
undiagnosed illness may not be awarded.  

C.  Joint disability

The veteran avers that joint disease(s) associated with both 
knees, both hips, both sacroiliac joints, and the spine are 
all attributable to an undiagnosed disease process.  As did 
his medical examiners, the Board finds, to the contrary, that 
these symptoms are attributable to specific medical 
diagnoses.  Two x-ray examinations noted degenerative joint 
disease (osteoarthritis) of both hips and both sacroiliac 
joints.  X-rays of both knees showed early degenerative 
arthritic changes.  An MRI of the spine showed degenerative 
changes in the form of disc bulges at L4-L5 and L5-S1.  Thus, 
the veteran's joint complaints are specifically attributable 
to diagnosed degenerative processes, and are not part of any 
of medically unexplained chronic multi-symptom illness or 
undiagnosed illness.  

D.  Depression, Fatigue, and Insomnia

Since the veteran's depression, fatigue, and insomnia have 
been diagnosed as symptomatic of somatoform disorder and 
major depressive disorder, service connection for these 
symptoms as due to an undiagnosed illness is not warranted.  
The Board's analysis is the same as the issues previously 
discussed.  When symptoms attributed to undiagnosed illness 
and in fact shown to be due to known clinical diagnoses, an 
award of service connection on account of undiagnosed illness 
may not be made.

E.  Muscle twitching.

Service connection for muscle twitching is not warranted 
because there is no medical evidence of a current disability 
involving muscle twitching.  In-service and private medical 
records do not document any muscle twitching, and the bank of 
VA medical examinations, including the neurologic examination 
of September 2002, failed to detect or document any muscle 
twitching.  Absent a showing of such a problem, the 
preponderance of the evidence is against the claim.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, the month following receipt of his formal claim, and 
more than nine months before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained, and incorporated into the record for consideration, 
the veteran's SMRs and the private treatment records 
discussed above.  Also as noted above, the veteran was 
afforded five medical and dental examinations, and a hearing 
before this Board member.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for hemorrhoids and colon 
polyps with diarrhea due to an undiagnosed illness is denied.

Entitlement to service connection for pulmonary disability 
with shortness of breath due to an undiagnosed illness is 
denied.

Entitlement to service connection for right knee disability 
due to an undiagnosed illness is denied.

Entitlement to service connection for left knee disability 
due to an undiagnosed illness is denied.

Entitlement to service connection for depression, fatigue, 
and insomnia due to an undiagnosed illness is denied.

Entitlement to service connection for sacroiliac joint 
disability due to an undiagnosed illness is denied.

Entitlement to service connection for lumbar spine disability 
due to an undiagnosed illness is denied. 

Entitlement to service connection for hips disability due to 
an undiagnosed illness is denied. 

Entitlement to service connection for muscle twitching due to 
an undiagnosed illness is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


